Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly amended claims 1-22 and 24-26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claims 1-22 and 24-26 claims a method of fabrication of a dental restoration post, which was not presented in the original set of claims, which have been already examined on the merits.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 1-22 and 24-26 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
Status of the Claims
Claim 1-23 and 24-26 are withdrawn from consideration.
Claim 27 is examined on the merits in the present Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 27, the claim is directed to a product claim of a healing set for a connection to a dental implant during a cicatrisation phase of a dental restoration process, but in line 29 of the claim is described a method of fabrication of a dental restoration post, designed to be secured to the dental implant, is confusing for the following reasons;
It is not understood if the dental restoration post is the same for the product and for the method described, or if both are different. 
The claim is combining two statutory subject matter in one claim, it is claimed an apparatus (healing set) and the method of fabrication of a secondary product (a dental restoration post). The combination of the two statutory subject matter renders the claim indefinite because it is unclear whether infringement can occurs when one creates a healing set that allows the user to fabricate the dental restoration post, or whether infringement occurs when the user actually uses the healing set.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Herrington et al. (US 20130196290 A1) in view of Hinds (US 5759036 A).
Claim 27 introduces product-by-process language of a “method of fabrication of a dental restoration post” including all the steps therein. Therefore, claim 27 is considered a product-by-process claim and the final product will be given patentable weight only.











[AltContent: textbox (Cicatrisation Element)][AltContent: textbox (Post Base)][AltContent: textbox (Longitudinal Axis)][AltContent: textbox (Emergent surface portion been asymmetrical with respect to at least a median perpendicular plane )][AltContent: textbox (Connection Device of the Post Base)]
[AltContent: arrow][AltContent: textbox (Lateral surface)][AltContent: ][AltContent: textbox (Post Base)][AltContent: ][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (Longitudinal Axis)][AltContent: textbox (Terminal surface)][AltContent: textbox (Emergent surface)][AltContent: textbox (Parallel surfaces of the Emergent surface and the Post Base)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: ]
    PNG
    media_image1.png
    633
    205
    media_image1.png
    Greyscale
                                                                   
    PNG
    media_image2.png
    484
    270
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Anti-rotation element)]
    PNG
    media_image3.png
    733
    258
    media_image3.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Indicator)]
    PNG
    media_image4.png
    242
    214
    media_image4.png
    Greyscale

Regarding claim 27, Herrington et al. discloses a healing set (21) capable of a connection to a dental implant (120) during a cicatrisation phase of a dental restoration process on a patient, the healing set including: 
	a cicatrisation element (24) designed to be surrounded at least partially by a gum of the patient (see annotated Fig. 1 above, and [0009] –“… permitting gingival tissue to heal around the combination of the base and the selected polymeric cap”), and - 12 -Application No. 15/522,891Attorney Docket No. P170515US00 
	a post base designed to be fixed in an implant (120) (see annotated Fig. 1 and 2A above), wherein: 
		- the cicatrisation element (24) has a lateral surface designed to be integrated inside the gum of the patient in order to shape the gum during cicatrisation of the gum (see annotated Fig. 2B above, and [0009] –“… attaching the selected polymeric abutment cap with the base, and permitting gingival tissue to heal around the combination of the base and the selected polymeric cap”), and a terminal surface, a portion of the lateral surface and the terminal surface or a portion of the terminal surface forming together an emergent surface, designed to remain outside the gum (see annotated Fig. 2A above), 

		- the cicatrisation element (24) is configured to be removably fixed to the post base ([0022] – “the abutment cap 24 mates with the base 22 in a snap fit arrangement”) so that the geometry of the continuous emergent surface of the cicatrisation element has a unique positioning relative to the post base (see Fig. 2B and [0023] – “the anti-rotational feature 31 is a flat surface that mates of the corresponding flat surface (not shown) on the interior region of the abutment cap 24”), and - 13 -Application No. 15/522,891Attorney Docket No. P170515US00 
		- the post base has a longitudinal axis for an entire length of the post base, wherein the longitudinal axis is able to be aligned with an axis of an implant (120), 
	wherein the healing set is adapted for performance of a method of fabrication of a dental restoration post, designed to be secured to the dental implant at a first end and to receive a denture at its second end, wherein the method includes: 
		- taking of a manual or digital impression of the buccal space, comprising the healing set (21) which is secured to a dental implant (120), the healing set (21) including the cicatrisation element (24) surrounded at least partially by a gum of the patient and the post base fixed in the implant (120) (see annotated Fig. 1 above, and [0009] –“… permitting gingival tissue to heal around the combination of the base and the selected polymeric cap”), and 
	- deducing the height of the implant from a determination of the height of the cicatrisation element, an indicator (41-44) of the emergent surface outside of the gum (see Fig. 3 above and [0028] – “In addition to providing information (e.g., dimensions, information markers 41-44 can also provide information regarding the underlying implant 120”).
However, Herrington does not disclose that the cicatrisation element includes at least one selected from the group consisting of 
		(i) the terminal surface has an asymmetrical shape that results in a projection of the terminal surface on a plane substantially parallel to a gingival surface of the patient when in use having a shape which is asymmetrical with respect to at least a median plane substantially perpendicular to the gingival surface, 
		(ii) the portion of the lateral surface in the emergent surface has an asymmetrical shape that results in a cross-section of the cicatrisation element at the lateral surface along a plane substantially parallel to a gingival surface of the patient when in use having a shape which is asymmetrical with respect to at least a median plane substantially perpendicular to the gingival surface, and
		the fabrication steps followed by automatically detecting the positioning implant as part of the manufacturing process does not impart any additional structure to the healing set. See MPEP 2113. Product-by-process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps. Therefore, the method of making will not be considered, but the end product. The burden is on applicant to show a nonobvious difference.


.

[AltContent: connector][AltContent: textbox (Plane substantially parallel to a gingival surface of the patient)][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: textbox (Cicatrisation Element)][AltContent: textbox (Emergent Surface portion)][AltContent: arrow][AltContent: textbox (Cicatrisation Element)][AltContent: rect][AltContent: arrow][AltContent: textbox (Longitudinal axis)][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: textbox (Terminal Surface)][AltContent: textbox (Lateral Surface)]
    PNG
    media_image5.png
    379
    233
    media_image5.png
    Greyscale
             
    PNG
    media_image6.png
    304
    246
    media_image6.png
    Greyscale


[AltContent: arrow][AltContent: textbox (Median plane)][AltContent: arrow][AltContent: textbox (Median plane)][AltContent: connector][AltContent: connector]               
    PNG
    media_image7.png
    180
    156
    media_image7.png
    Greyscale
               
    PNG
    media_image8.png
    180
    183
    media_image8.png
    Greyscale


Hinds teaches a cicatrisation element (101) including a terminal surface on the coronal surface of the cicatrisation element (101) (see annotated Fig. 13 above), where a projection of that terminal surface with the shapes the embodiments of the cicatrisation elements  of 117 and 121 (see annotated Fig. 17 and 19 above), to a plane parallel to the gingival surface of the patient (the plane shown in annotated Fig. 14, where the plane is substantially parallel to the gingival surface), where that terminal surface has an asymmetrical shape with respect to the median plane (see annotated Fig. 17 and 19 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the terminal surface and lateral surface of the cicatrisation element of Herrington, with the asymmetrical shape of the terminal surface and lateral surface of the cicatrisation element of Hinds, in order to form in the gum during the healing time the general outline of the prosthesis that will be eventually installed in that place.
Response to Arguments
Applicant's arguments filed 20 October 2021 have been fully considered but they are not persuasive. 
Applicant is arguing that the prior art of Herrington and Hinds, along or in combination do not disclose the method of fabrication claimed described in claim 27. 
However, the claim 27 has been considered a product-by-process claim, where only the final product will be given patentable weigh, and all the structural limitations of the Healing set, as best understood by the Examiner, are described in the prior arts of 
Therefore, due to claim 27 which is the only claim claiming the originally elected invention of the Healing set has been rejected; the present application is not ready for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772  

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772